DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the binder resin further includes a copolymer of the polyfunctional (meth)acrylate-based monomer, and a fluorine-based compound containing a photoreactive functional group”.  Since the limitation recites “further comprises” and “a copolymer of the polyfunctional (meth)acrylate-based monomer”, it is not clear if the polyfunctional monomer is the same as that recited in claim 1 or a different polyfunctional (meth)acrylate-based monomer”.  Based on the specification, it appears that the binder resin would further comprise the fluorine-based compound in the binder.  Examiner assumes that the binder resin comprising the copolymer of the polyfunctional (meth)acrylate-based 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushiyama et al. (JP 2009-086360).
Ushiyama discloses an antireflection film for display devices.  Concerning claims 1-3, Ushiyama discloses the antireflection film comprises a substrate, hard coat layer, and a low refractive index layer, wherein the low refractive index layer comprises inorganic particles, 1.2 parts pentaerythritol triacrylate (PETA) and 0.4 parts dipentaerythritol hexaacrylate (DPHA), resulting in a weight ratio of 75:25 or 7.5:2.5, which is within the claimed range (abstract; FIG. 1; para. 0141-0171, 0198; Table 1; Examples).  In regards to claims 4 and 14, the low refractive index layer can further comprise a fluorine-containing compound having the claimed functional groups (para. 0145-0146).  Regarding claims 5 and 15, the low refractive index layer contains 187.5 parts hollow silica particles per 100 parts of the copolymer (para. 0198).  With respect to claim 6, the refractive index of this layer is 1.42 or less, wherein this specific recitation is within the claimed range (para. 0141).  In regards to claim 7, since the composition is the same and Examples).  
Concerning claims 8 and 9, the hard coat layer is formed from a composition comprising a photocurable resin and fine particles that are organic or inorganic, wherein the layer has a thickness of 10 microns (Examples; para. 0178-0214, 0050-0139).  In regards to claim 10, the reflectance is less than 1.4% (Examples; Table 1).  With respect to claim 11, the substrate is a TAC film, which is the same film used in the instant invention (Examples); as such, the retardation value of the TAC film of Ushiyama would be the same as that claimed.  Concerning claims 12 and 13, the antireflection film is used as part of a polarizing plate for a display (para. 0222-0223; abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama et al. (JP 2009-086360) in view of Wakizaka et al. (US 20100021694).
Ushiyama discloses the above, including inorganic fine particles dispersed within a low refractive index layer.  However, Ushiyama is silent to the claimed diameter of the particles.
Wakizaka discloses that inorganic fine particles are dispersed within a layer to reduce the refractive index of a layer and have a diameter of 5 to 120 nm for solid inorganic particles and 30 to 150 nm for hollow inorganic particles, wherein the particle diameter is within this range, in order to maintain scratch resistance and prevent deterioration of the integrated reflectivity (para. 0156-0166).  As such, one of ordinary skill in the art would have been motivated to have the claimed particle diameters of the inorganic particles of Ushiyama, in order to maintain scratch resistance and prevent deterioration of the integrated reflectivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ninomiya et al. (US 20070268587).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783